Citation Nr: 0206961	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-13 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 22, 1994 
for the assignment of a 100 percent disability rating for 
service-connected atypical paranoid psychosis.


REPRESENTATION

Veteran represented by:	Bruce W. Ebert, Attorney-at-
law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to December 
1975 and from March 1983 to March 1987.

The prior procedural history of this case was set forth in 
the Introduction of the  September 5, 2000 decision of the 
Board of Veterans' Appeals (the Board) and will not be 
repeated here.  The issue of entitlement to an effective date 
earlier than June 22, 1994 for the assignment of a 100 
percent disability rating for an atypical paranoid psychosis 
was denied by the Board in September 2000.  The veteran 
appealed the Board's September 2000 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
April 2001, a Joint Motion for Remand and to Stay Proceedings 
was filed, in light of the recently-decided case of Holliday 
v. Principi, 14 Vet. App. 280 (2001), in order for the Board 
to determine the applicability of the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)].  In June 2001 the Court 
granted the Joint Motion, vacated the Board's decision and 
remanded the matter to the Board.  

A letter was sent to the attorney who had represented the 
veteran before the Court in September 2001 to determine if he 
wished to continue to represent the veteran before the 
Department of Veterans Affairs (VA), since representation 
before the Court and before VA are governed by different 
statutes and regulations.  It was noted that, if 
representation was to continue before VA, additional argument 
and evidence could be submitted on behalf of the veteran 
within 90 days of the date of the letter.  An April 2002 
letter from the attorney to the Board, received on May 1, 
2002, requested an additional 30 days to submit additional 
argument or evidence.  A letter dated May 3, 2002 was sent by 
the Board to the veteran's attorney granting until June 3, 
2002 for the submission of additional argument or evidence.  
Additional material, to include a brief, was received by the 
Board on behalf of the veteran later in May 2002. 



Additional

The Board notes that it was contended in the May 2002 brief 
(page 3, paragraph 1) it was clear and unmistakable error 
that the veteran was not assigned a 100 percent disability 
evaluation for his service-connected psychiatric disability 
beginning in 1987.  The veteran's representative thus appears 
to be raising a claim of clear and unmistakable error (CUE) 
in a prior RO decision.  However, that issue has not been 
adjudicated by the Regional Office (RO) and is not currently 
before the Board.  See [citation redacted]
(1995) [the Board is without jurisdiction to consider issues 
not yet adjudicated by the RO].  The only issue currently 
before the Board is the issue listed on the title page.

The matter of CUE is referred to the RO.  The Board observes 
in passing that if the veteran desires to pursue a claim of 
CUE in a prior RO rating decision, he must specify which RO 
decision he alleges contains CUE.    


REMAND

The VCAA

As noted in the Introduction, this case was remanded by the 
Court pursuant to a joint motion for the express purpose of 
allowing the Board to determine the applicability of the VCAA 
to this case.  The Board will proceed to do so.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and its implementing regulations 
are accordingly applicable. 


Reasons for remand

At the top of the second page of the brief submitted by the 
veteran's attorney in May 2002 is a paragraph with the 
heading "Request For Hearing".  For reasons not explained, 
the paragraph immediately following contains no reference to 
a request for a hearing.  Conversely, under the heading 
"Request For Records" near the bottom of the fourth page of 
the brief is the passage: "Appellant requests the record be 
augmented to include a testimony before the BVA."  Although 
there is no further clarification in the record, the Board 
interprets these two references together as a request for a 
hearing before the Board on the issue on appeal.

In light of the above and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

The veteran and his attorney should be 
contacted by the RO to determine whether 
the veteran wishes to appear at a 
personal hearing before a traveling 
member of the Board or at a video 
conference hearing with a member of the 
Board.  When it has been determined 
which type of hearing is desired, the 
appropriate hearing should be scheduled.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


